297 S.W.3d 659 (2009)
Michael EDWARDS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92864.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, James B. Fransprang, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Michael Edwards (hereinafter, "Movant") pleaded guilty to forcible rape, Section 566.030 RSMo (Cum.Supp.2006), and second-degree assault, Section 565.060 RSMo (Cum.Supp.2006). Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises two points on appeal, alleging the motion court erred in denying his post-conviction motion because his plea counsel failed to file a motion for a bill of particulars and a motion to dismiss, and his plea *660 counsel failed to locate, interview, and endorse a witness.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).